Order, Supreme Court, New York County, entered November 1,1979, which denied plaintiff-appellant’s motion to dismiss the affirmative defense of Statute of Frauds alleged in defendant-respondent’s answer, unanimously reversed, on the law, and motion to dismiss the affirmative defense granted, with costs. The formal requirements of the Statute of Frauds as to sales are set forth in subdivision (1) of section 2-201 of the Uniform Commercial Code. Subdivision (2) of said section provides an exception, in recognition of the usual and customary practice followed by merchants, to wit: "(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) agáinst such party unless written notice of objection to its contents is given within ten days after it is received.” Here, the invoice of sale of the textile piece goods involved, accompanied by packing slips, was received by the buyer within a reasonable time after the alleged oral contract of sale. Both were textile merchants. The invoice was on the letterhead of the seller and contained the names and addresses of the buyer and the seller; the date thereof; the payment terms, the price of the goods; a description of the *540goods; the amount of goods and the total price of the sale. No written notice of objection to its contents was given within 10 days after it was received. We hold that this invoice constituted "a writing in confirmation of the contract” pursuant to subdivision (2), and thus satisfied the formal requirements of subdivision (1). Concur—Fein, J. P,, Sullivan, Lupiano, Bloom and Carro, JJ.